BOYD, Chief Justice,
concurring in part and dissenting in part.
I concur in the Court’s approval of the finding that respondent neglected a legal matter entrusted to him and the conclusion that disciplinary action is proper.
The misdemeanor convictions on which the second count of misconduct is based arose from respondent’s ownership of property found to be in violation of housing codes. This conduct, taken together with respondent’s neglect of a client’s legal business, does not call for a ninety-day suspension. I would approve the referee’s findings of fact and order a fifteen-day suspension.